DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 41, 47, 51 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11165607 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current APP# 17/490960
US Pat. No. 11165607 B2
41. (New) A method for transmitting a sounding reference signal (SRS), comprising:

receiving, by a terminal device, Radio Resource Control (RRC) signaling from a network device;

determining, by the terminal device according to the RRC signaling, last M second time-domain resource units within a first time-domain unit for transmitting the SRS, and M is an integer;

determining, by the terminal device according to a hopping pattern, target frequency-domain resources for transmitting the SRS on each of the last M second time-domain resource units; and

transmitting, by the terminal device on the last M second time-domain resource units, the SRS to the network device according to the target frequency- domain resources.im 41
1. A method for transmitting a sounding reference signal (SRS), comprising:
determining, by a terminal device within a first time domain resource unit, multiple second time domain resource units for sending an SRS of the terminal device;
determining, by the terminal device, a frequency-domain resource for sending the SRS on each of the multiple second time domain resource units according to:
a frequency-domain resource hopping pattern,
an index of each of the multiple second time domain resource units, and
an index of the first time domain resource unit; and
sending, by the terminal device, the SRS to a network device according to the frequency-domain resource for sending the SRS,
wherein the first time domain resource unit is a slot and each of the multiple second time domain resource units is an Orthogonal Frequency Division Multiplexing (OFDM) symbol.
47. (New) A method for transmitting a sounding reference signal (SRS), comprising:

determining, by a network device, multiple second time-domain resource units within a first time-domain resource unit for receiving an SRS transmitted by a terminal device, wherein the multiple second time-domain resource units are last M second time-domain resource units of the first time-domain resource unit, and M is an integer;

transmitting, by the network device, Radio Resource Control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure the last M second time-domain resource units within the first time domain unit for transmitting the SRS;

determining, by the network device according to a hopping pattern, target frequency-domain resources for receiving the SRS on the last M second time-domain resource units;
receiving, by the network device according to the target frequency-domain resources, the SRS transmitted by the terminal device.
5. A network device, comprising:
a processor, configured to determine second time domain resource units for receiving a sounding reference signal (SRS) sent by a terminal device within a first time domain resource unit, wherein
the processor is further configured to determine a frequency-domain resource for receiving the SRS on each of the multiple second time domain resource units according to:
a frequency-domain resource hopping pattern,
an index of each of the multiple second time domain resource units, and
an index of the first time domain resource unit; and
a transceiver, configured to receive, according to the frequency-domain resource for receiving the SRS determined by the processor, the SRS sent by the terminal device,
wherein the first time domain resource unit is a slot and each of the multiple second time domain resource units is an Orthogonal Frequency Division Multiplexing (OFDM) symbol.
51. (New) A terminal device, comprising:

a transceiver, configured to receive Radio Resource Control (RRC) signaling from a network device; and

a processor, configured to determine, according to the RRC signaling, last M second time-domain resource units within a first time-domain unit for transmitting the SRS, and M is an integer;

wherein the processor is further configured to determine, according to a
hopping pattern, target frequency-domain resources for transmitting the SRS on each of the last M second time-domain resource units; and

wherein the transceiver is further configured to transmit the SRS on the last M second time-domain resource units to the network device according to the target frequency-domain resources determined by the processor.
1. A method for transmitting a sounding reference signal (SRS), comprising:
determining, by a terminal device within a first time domain resource unit, multiple second time domain resource units for sending an SRS of the terminal device;
determining, by the terminal device, a frequency-domain resource for sending the SRS on each of the multiple second time domain resource units according to:
a frequency-domain resource hopping pattern,
an index of each of the multiple second time domain resource units, and
an index of the first time domain resource unit; and
sending, by the terminal device, the SRS to a network device according to the frequency-domain resource for sending the SRS,
wherein the first time domain resource unit is a slot and each of the multiple second time domain resource units is an Orthogonal Frequency Division Multiplexing (OFDM) symbol.
57. (New) A network device, comprising:

a processor, configured to determine multiple second time-domain resource units within a first time-domain resource unit for receiving a sounding reference signal, SRS, transmitted by a terminal device, wherein the multiple second time- domain resource units are last M second time-domain resource units of the first time- domain resource unit, and M is an integer, and

a transceiver, configured to transmit Radio Resource Control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure the last M second time-domain resource units within the first time domain unit for transmitting the SRS;

wherein the processor is further configured to determine, according to a hopping pattern, target frequency-domain resources for receiving the SRS on the last M second time-domain resource units; and

wherein the transceiver is further configured to receive, according to the target frequency-domain resources determined by the processor, the SRS transmitted by the terminal device.
5. A network device, comprising:
a processor, configured to determine second time domain resource units for receiving a sounding reference signal (SRS) sent by a terminal device within a first time domain resource unit, wherein
the processor is further configured to determine a frequency-domain resource for receiving the SRS on each of the multiple second time domain resource units according to:
a frequency-domain resource hopping pattern,
an index of each of the multiple second time domain resource units, and
an index of the first time domain resource unit; and
a transceiver, configured to receive, according to the frequency-domain resource for receiving the SRS determined by the processor, the SRS sent by the terminal device,
wherein the first time domain resource unit is a slot and each of the multiple second time domain resource units is an Orthogonal Frequency Division Multiplexing (OFDM) symbol.



Response to Amendment
	In response to amendment filed on 9/30/2021, claims 1- 40 are cancelled and claims 41- 60 are pending for examinations.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41- 43, 47- 49, 51- 53, 55, 57- 59 are rejected under 35 U.S.C. 103 as being unpatentable over Classon (US Pub. No. 2013/0201941 A1), hereafter Brian in view of LI et al. (US Pub. No. 2018/0076946 A1).

	Regarding claim 41, Brian teaches a method for transmitting a sounding reference signal (SRS) (see Abstract;….method for sending and receiving a Sounding Reference Signal (SRS) is provided………..), comprising:
	receiving, by a terminal device, Radio Resource Control (RRC) signaling from a network device (see Abstract;… receiving, by a user equipment (UE) (i.e. terminal device), a control signaling from a Base Station (BS) (i.e. network device)…..; further see [0009]);
	determining, by the terminal device according to the RRC signaling, last M second time-domain resource units within a first time-domain unit for transmitting the SRS, and M is an integer; determining, by the terminal device according to a hopping pattern, target frequency-domain resources for transmitting the SRS on each of the last M second time-domain resource units; and transmitting, by the terminal device on the last M second time-domain resource units, the SRS to the network device according to the target frequency- domain resources (see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to [0011] sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. first time domain resource unit) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. second time domain resource units; M can be 7/14 here), the UE sends the SRS on the 1st frequency-band (i.e. target resource and M second time-domain resource units can be 7/14) and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band (i.e. target resource and M second time-domain resource units can be 7/14)). Here Brian teaches about control signaling that is being received by UE and based on that SRS transmission is being carried out; but fails to explicitly state that the control signaling is RRC; however :I in [0491] and Fig. 19 clearly states about … UE-level SRS bandwidth configuration B.sub.SRS are configured by using higher layer signaling such as Radio Resource Control (Radio Resource Control, RRC) signaling…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LI with the teachings of Brain to make system more standardized.

	Regarding claim 42, Brian in view of LI teaches as per claim 41, wherein the first time-domain resource unit is a slot, a mini-slot or an Orthogonal Frequency Division Multiplexing (OFDM) symbol; already described above; Brian see Fig. 6 first subframe.

	Regarding claim 43, Brian in view of LI teaches as per claim 42, Brain teaches wherein the hopping pattern is a frequency-domain resource hopping pattern; already described above; the operation of determining, by the terminal device according to a hopping pattern, target frequency-domain resources for transmitting the SRS on each of the last M second time-domain resource units comprises: determining, by the terminal device according to the frequency-domain resource hopping pattern, an index of each of the multiple second time-domain resource units and an index of the first time-domain resource unit, a frequency- domain resource for transmitting the SRS in each second time-domain resource unit; refer in context with [0009- 0012] to [0053- 0054]... UE may determine a frequency-band to be used for sending the SRS…; see [0054]…through the third field of the control signaling, and ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe(index of the second time-domain resource unit/s) in one subframe(index of first time-domain resource unit)) (i.e. this way index of the second time-domain resource unit and index of first time-domain resource unit are being determined); see [0053]; further see [0054].

	Regarding claim 45, Brian in view of LI teaches as per claim 42, wherein the frequency-domain resources determined by different terminal devices for transmitting SRS in the multiple second time-domain resource units are different; Brain see [0128] BS may allocate different orthogonal codes to the SRSs of different UEs through the control signaling. The UEs load the orthogonal codes issued by the BS to ensure the orthogonality between different UEs, thereby avoiding the mutual interference between the UEs; now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. first time domain resource unit) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. second time domain resource units; M can be 7/14 here), the UE sends the SRS on the 1st frequency-band (i.e. target resource and M second time-domain resource units can be 7/14) and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band (i.e. target resource and M second time-domain resource units can be 7/14)).

	Regarding claim 47, Brian teaches a method for transmitting a sounding reference signal (SRS) (see Abstract;….method for sending and receiving a Sounding Reference Signal (SRS) is provided………..), comprising:
	determining, by a network device, multiple second time-domain resource units within a first time-domain resource unit for receiving an SRS transmitted by a terminal device, wherein the multiple second time-domain resource units are last M second time-domain resource units of the first time-domain resource unit, and M is an integer; transmitting, by the network device, Radio Resource Control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure the last M second time-domain resource units within the first time domain unit for transmitting the SRS; determining, by the network device according to a hopping pattern, target frequency-domain resources for receiving the SRS on the last M second time-domain resource units; receiving, by the network device according to the target frequency-domain resources, the SRS transmitted by the terminal device (see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to [0011] sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. first time domain resource unit) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. second time domain resource units; M can be 7/14 here), the UE sends the SRS on the 1st frequency-band (i.e. target resource and M second time-domain resource units can be 7/14) and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band (i.e. target resource and M second time-domain resource units can be 7/14)). Here Brian teaches about control signaling that is being received by UE and based on that SRS transmission is being carried out; but fails to explicitly state that the control signaling is RRC; however :I in [0491] and Fig. 19 clearly states about … UE-level SRS bandwidth configuration B.sub.SRS are configured by using higher layer signaling such as Radio Resource Control (Radio Resource Control, RRC) signaling…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LI with the teachings of Brain to make system more standardized.

	Regarding claim 48, Brian in view of LI teaches as per claim 47, wherein the first time-domain resource unit is a slot, a mini-slot or an Orthogonal Frequency Division Multiplexing (OFDM) symbol; already described above; Brian see Fig. 6 first subframe.

	Regarding claim 49, Brian in view of LI teaches as per claim 48, Brain teaches wherein the hopping pattern is a frequency-domain resource hopping pattern; already described above; the operation of determining, by the terminal device according to a hopping pattern, target frequency-domain resources for transmitting the SRS on each of the last M second time-domain resource units comprises: determining, by the terminal device according to the frequency-domain resource hopping pattern, an index of each of the multiple second time-domain resource units and an index of the first time-domain resource unit, a frequency- domain resource for transmitting the SRS in each second time-domain resource unit; refer in context with [0009- 0012] to [0053- 0054]... UE may determine a frequency-band to be used for sending the SRS…; see [0054]…through the third field of the control signaling, and ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe(index of the second time-domain resource unit/s) in one subframe(index of first time-domain resource unit)) (i.e. this way index of the second time-domain resource unit and index of first time-domain resource unit are being determined); see [0053]; further see [0054].

	Regarding claim 51, Brain teaches a terminal device, comprising: a transceiver, configured to receive Radio Resource Control (RRC) signaling from a network device; and
	a processor, configured to determine, according to the RRC signaling, last M second time-domain resource units within a first time-domain unit for transmitting the SRS, and M is an integer;
wherein the processor is further configured to determine, according to a hopping pattern, target frequency-domain resources for transmitting the SRS on each of the last M second time-domain resource units; and
wherein the transceiver is further configured to transmit the SRS on the last M second time-domain resource units to the network device according to the target frequency-domain resources determined by the processor; (see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to [0011] sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. first time domain resource unit) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. second time domain resource units; M can be 7/14 here), the UE sends the SRS on the 1st frequency-band (i.e. target resource and M second time-domain resource units can be 7/14) and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band (i.e. target resource and M second time-domain resource units can be 7/14)). Here Brian teaches about control signaling that is being received by UE and based on that SRS transmission is being carried out; but fails to explicitly state that the control signaling is RRC; however :I in [0491] and Fig. 19 clearly states about … UE-level SRS bandwidth configuration B.sub.SRS are configured by using higher layer signaling such as Radio Resource Control (Radio Resource Control, RRC) signaling…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LI with the teachings of Brain to make system more standardized.

	Regarding claim 52, Brian in view of LI teaches as per claim 51, wherein the first time-domain resource unit is a slot, a mini-slot or an Orthogonal Frequency Division Multiplexing (OFDM) symbol; already described above; Brian see Fig. 6 first subframe.

	Regarding claim 53, Brian in view of LI teaches as per claim 52, Brain teaches wherein the hopping pattern is a frequency-domain resource hopping pattern, and the processor is _ specifically configured to: determine, according to the frequency-domain resource hopping pattern, an index of each of the multiple second time-domain resource units and an index of the first time-domain resource unit, a frequency-domain resource for transmitting the SRS in each second time-domain resource unit; refer in context with [0009- 0012] to [0053- 0054]... UE may determine a frequency-band to be used for sending the SRS…; see [0054]…through the third field of the control signaling, and ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe(index of the second time-domain resource unit/s) in one subframe(index of first time-domain resource unit)) (i.e. this way index of the second time-domain resource unit and index of first time-domain resource unit are being determined); see [0053]; further see [0054].

	Regarding claim 55, Brian in view of LI teaches as per claim 51, wherein the frequency-domain resources determined by different terminal devices for transmitting SRS in the multiple second time-domain resource units are different; Brain see [0128] BS may allocate different orthogonal codes to the SRSs of different UEs through the control signaling. The UEs load the orthogonal codes issued by the BS to ensure the orthogonality between different UEs, thereby avoiding the mutual interference between the UEs; now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. first time domain resource unit) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. second time domain resource units; M can be 7/14 here), the UE sends the SRS on the 1st frequency-band (i.e. target resource and M second time-domain resource units can be 7/14) and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band (i.e. target resource and M second time-domain resource units can be 7/14)).

	Regarding claim 57, Brain teaches a network device, comprising: a processor, configured to determine multiple second time-domain resource units within a first time-domain resource unit for receiving a sounding reference signal, SRS, transmitted by a terminal device, wherein the multiple second time- domain resource units are last M second time-domain resource units of the first time- domain resource unit, and M is an integer, and a transceiver, configured to transmit Radio Resource Control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure the last M second time-domain resource units within the first time domain unit for transmitting the SRS; wherein the processor is further configured to determine, according to a hopping pattern, target frequency-domain resources for receiving the SRS on the last M second time-domain resource units; and wherein the transceiver is further configured to receive, according to the target frequency-domain resources determined by the processor, the SRS transmitted by the terminal device; (see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to [0011] sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. first time domain resource unit) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. second time domain resource units; M can be 7/14 here), the UE sends the SRS on the 1st frequency-band (i.e. target resource and M second time-domain resource units can be 7/14) and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band (i.e. target resource and M second time-domain resource units can be 7/14)). Here Brian teaches about control signaling that is being received by UE and based on that SRS transmission is being carried out; but fails to explicitly state that the control signaling is RRC; however :I in [0491] and Fig. 19 clearly states about … UE-level SRS bandwidth configuration B.sub.SRS are configured by using higher layer signaling such as Radio Resource Control (Radio Resource Control, RRC) signaling…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LI with the teachings of Brain to make system more standardized.

	Regarding claim 58, Brian in view of LI teaches as per claim 57, wherein the first time-domain resource unit is a slot, a mini-slot or an Orthogonal Frequency Division Multiplexing (OFDM) symbol; already described above; Brian see Fig. 6 first subframe.

	Regarding claim 59, Brian in view of LI teaches as per claim 58, Brain teaches wherein the hopping pattern is a frequency-domain resource hopping pattern, and the processor is specifically configured to: determine, according to the frequency-domain resource hopping pattern, an index of each of the multiple second time-domain resource units and an index of the first time-domain resource unit, a frequency-domain resource for receiving the SRS in each second time-domain resource unit; refer in context with [0009- 0012] to [0053- 0054]... UE may determine a frequency-band to be used for sending the SRS…; see [0054]…through the third field of the control signaling, and ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe(index of the second time-domain resource unit/s) in one subframe(index of first time-domain resource unit)) (i.e. this way index of the second time-domain resource unit and index of first time-domain resource unit are being determined); see [0053]; further see [0054].
Allowable Subject Matter
	Claims 44, 46, 50, 54, 56, 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468